IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SUNRISE ENERGY, LLC,                    : No. 25 WAL 2017
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
FIRSTENERGY CORP. AND WEST              :
PENN POWER COMPANY,                     :
                                        :
                 Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.